[Cite as In re E.B., 2013-Ohio-2703.]




                    Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                        No. 99288




                                        IN RE: E.B., JR.
                   [APPEAL BY CUYAHOGA COUNTY
                     JOB AND FAMILY SERVICES]




                                         JUDGMENT:
                                          DISMISSED

                                      Civil Appeal from the
                                    Juvenile Court Division
                             Cuyahoga County Court of Common Pleas
                                    Case No. DL-08128628

             BEFORE:           Blackmon, J., Rocco, P.J., and E.T. Gallagher, J.

             RELEASED AND JOURNALIZED:                        June 27, 2013
ATTORNEYS FOR APPELLANT

Timothy J. McGinty
Cuyahoga County Prosecutor

Marilyn Orkin Weinberg
Joseph C. Young
Assistant County Prosecutors
C.J.F.S.
P.O. Box 93894
Cleveland, Ohio 44101


FOR APPELLEES

K.D., Pro Se
3243 Dellwood Road
Cleveland Heights, Ohio 44118

C.G., Pro Se
5977 Bearcreek Drive, #301
Bedford Heights, Ohio 44145
PATRICIA ANN BLACKMON, J.:

       {¶1} Appellant Cuyahoga County Job and Family Services (“CJFS”), f.k.a.,

Child Support Enforcement Agency, appeals the juvenile court’s dismissal of its motion

to establish child support for lack of jurisdiction and assigns the following error for our

review:

       The trial court erred and abused its discretion by failing to issue a child

       support order as required by statute and instead dismissing the matter

       based on a claimed lack of jurisdiction.

       {¶2} Having reviewed the record and pertinent law, we dismiss the appeal for

lack of jurisdiction because it does not constitute a final appealable order.

       {¶3} The trial court’s order states as follows:

       The matter came on for consideration this 13th day of November, 2012
       before [the trial court judge] for approval of the Magistrate’s Decision
       filed on October 19, 2012. Pursuant to Juv.R. 40(D)(4)(e) and Civ.R.
       53(D)(4)(e), upon an independent review of the matter, the court
       hereby affirms, approves, and adopts the Magistrate’s Decision that
       was filed on October 19, 2012.

       The Court makes the following findings and orders:

       Therefore, it is the decision of this Magistrate, subject to the approval
       by this Court, that the Motion to Establish Support filed in this matter
       on January 6, 2011, is denied. Journal Entry, November 13, 2012.

       {¶4} This order does not constitute a final order. A judgment entry adopting a

magistrate’s report is not a final appealable order unless the court separately enters its

own judgment that specifies the relief granted.        In re: Zinni, 8th Dist. No. 89599,

2008-Ohio-581; In re D.N., 8th Dist. No. 82708, 2004-Ohio-1106; Juv.R. 40(D)(4);
Civ.R. 53(D)(4)(e). The trial court’s judgment fails to do so. Accordingly, the appeal is

dismissed for lack of a final appealable order.

       {¶5} Appeal dismissed.

       It is ordered that appellee recover of appellant costs herein taxed.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




PATRICIA ANN BLACKMON, JUDGE

KENNETH A. ROCCO, P.J., and
EILEEN T. GALLAGHER, J., CONCUR


KEY WORDS:
Case No. 99288